DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/16/2022.
Applicant's election with traverse of claims 1-11 in the reply filed on 06/16/2022 is acknowledged.  The traversal is on the ground(s) that while claims 1 and 12 are not in identical form, there is significant overlap of claimed subject matter.  This is not found persuasive because there are explicit process steps in claim 12, and the device as claimed can be made by an alternative process. The required search burden is met.
Please, amend withdrawn claim 12 to the form of a linking claim of claim 1 concurrently with all amendments to claim 1, so that they are in a linked form and can be immediately rejoined upon allowance. Rejoining linked method claims upon allowance is the normal practice of USPTO.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et. al., U.S. Pat. Pub. 2015/0279808, hereafter Shen.
	

    PNG
    media_image1.png
    515
    766
    media_image1.png
    Greyscale

Regarding claim 1, Shen discloses (Fig. 5C-5D, par. [0044]) a chip package, comprising:
a first substrate [140] having a lower surface and an upper surface;
a second substrate [100] disposed on the first substrate, having a lower surface and an upper surface, and having a first recess region (see annotated Fig. 5D), wherein the first recess region surrounds the second substrate [100] and has a tapered sidewall and a bottom surface that is between the lower and upper surfaces of the second substrate [100] (see annotated Fig. 5D);
at least one conductive pad [120] disposed on the upper surface of the second substrate; and
a redistribution liner (par. [0044], see reference number [340] in Fig. 1D, the redistribution liner is described in text of par. [0044] for this embodiment) disposed on the conductive pad [120], wherein the redistribution liner extends out from the conductive pad, along the tapered sidewall of the first recess region, and to the bottom surface of the first recess region.
Regarding claim 2 (note an alternative labeling of Shen), Shen discloses a first substrate [300] having a lower surface and an upper surface;
a second substrate [100] disposed on the first substrate, having a lower surface and an upper surface, and having a first recess region (see annotated Fig. 5D), wherein the first recess region surrounds the second substrate [100] and has a tapered sidewall and a bottom surface that is between the lower and upper surfaces of the second substrate [100] (see annotated Fig. 5D);
at least one conductive pad [120] disposed on the upper surface of the second substrate; and
a redistribution liner (par. [0044], see reference number [340] in Fig. 1D, the redistribution liner is described in text of par. [0044] for this embodiment) disposed on the conductive pad [120], wherein the redistribution liner extends out from the conductive pad, along the tapered sidewall of the first recess region, and to the bottom surface of the first recess region.
Shen further discloses (Figs. 5C, 5D) further comprising:
a bonding material layer [140] bonding the upper surface of the first substrate [300] to the lower surface of the second substrate [100].
Regarding claim 6, Shen further discloses further comprising:
a second recess region (see annotated Fig. 5D) downwardly extending from the bottom surface of the first recess region to a level between the upper and lower surfaces of the first substrate, wherein the second recess region surrounds the second substrate [100] and the first substrate [140].
Regarding claim 7, Shen further discloses (see annotated Fig. 5D) wherein the second recess region has a vertical sidewall.
Regarding claim 8, Shen further discloses (see annotated Fig. 5D) wherein the first substrate [140] and the second substrate [100] have a stepped sidewall formed of the first recess region and the second recess region.
Regarding claim 10, Shen further discloses (par. [0021) wherein the second substrate [100] is made of silicon, glass, quartz, or a molding compound material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et. al., U.S. Pat. Pub. 2015/0279808, hereafter Shen, in view of Shen et. al., U.S. Pat. Pub. 2017/0186712, hereafter Shen12.
Regarding claim 3, Shen discloses everything as applied above. Shen fails to explicitly disclose wherein the bonding material layer has an opening that forms a cavity between the upper surface of the first substrate and the lower surface of the second substrate.
However, Shen12 discloses (Figs 1A-1H, see Fig. 1H) wherein the bonding material layer [160] has an opening [180] that forms a cavity between the upper surface of the first substrate [170] and the lower surface of the second substrate [100].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include an opening taught by Shen12 un the device of Shen to allow a unobstructed path of light to the imager of Shen.
Regarding claim 4, Shen discloses everything as applied above. Shen fails to explicitly disclose wherein the bonding material layer is made of an opaque insulating material.
However, Shen12 discloses (Fig. 1, par. [0027]) wherein the bonding material layer [160] is made of an opaque insulating material (Shen12 lists opaque insulating materials).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed for Shen to use known materials disclosed by Shen12 because of art recognized suitability for intended purpose (MPEP, 2144.07, and case law therein, these are insulating materials that shape optical signal received by the image sensor).
Regarding claim 5, Shen discloses everything as applied above. Shen fails to explicitly disclose wherein the bonding material layer is made of a transparent insulating material.
However, Shen12 discloses (Fig. 1, par. [0027]) wherein the bonding material layer is made of a transparent insulating material (Shen12 lists transparent insulating materials).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed for Shen to use known materials disclosed by Shen12 because of art recognized suitability for intended purpose (MPEP, 2144.07, and case law therein, these are insulating materials that shape the optical signal received by the image sensor).
Regarding claim 9, Shen discloses everything as applied above. Shen further discloses (Fig. 5D) further comprising:
a first passivation layer (e.g., the green epoxy of the circuit board [300] of Fig. 2D) disposed on the lower surface of the first substrate.
Shen fails to explicitly disclose
a second passivation layer disposed between the second substrate and the redistribution layer and covering a portion of the conductive pad.
However, Shen12 discloses further comprising (Figs. 1, 2, see Fig. 2 for enhanced view):
a second passivation layer [210] disposed between the second substrate and the redistribution layer [220] and covering a portion of the conductive pad [140].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a second passivation layer as taught by Shen12 to prevent an electric short circuit.
Regarding claim 11 Shen discloses everything as applied above. Shen fails to explicitly disclose
wherein the first substrate and the second substrate has a vertical sidewall downwardly extending to the lower surface of the first substrate from the bottom surface of the first recess region.
However, Shen12 discloses (Fig. 1H)
wherein the first substrate [170] and the second substrate [100] has a vertical sidewall downwardly extending to the lower surface of the first substrate from the bottom surface of the first recess region.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Shen with the teachings of Shen12, because such a modification involves a simple change of relative depth of openings [220] and [200] of Shen. 
A change of relative dimensions is normally considered obvious to one having ordinary skill in the art (MPEP, 2144.04.IV.A, and case law therein).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: analogous prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/               Examiner, Art Unit 2817